Case
 Case8:21-cv-01665-TDC
       1:21-cv-01665 Document
                        Document
                              1-2 2 Filed
                                      Filed07/06/21
                                            07/06/21 Page
                                                      Page1 1ofof6 6
Case
 Case8:21-cv-01665-TDC
       1:21-cv-01665 Document
                        Document
                              1-2 2 Filed
                                      Filed07/06/21
                                            07/06/21 Page
                                                      Page2 2ofof6 6
Case
 Case8:21-cv-01665-TDC
       1:21-cv-01665 Document
                        Document
                              1-2 2 Filed
                                      Filed07/06/21
                                            07/06/21 Page
                                                      Page3 3ofof6 6
Case
 Case8:21-cv-01665-TDC
       1:21-cv-01665 Document
                        Document
                              1-2 2 Filed
                                      Filed07/06/21
                                            07/06/21 Page
                                                      Page4 4ofof6 6
Case
 Case8:21-cv-01665-TDC
       1:21-cv-01665 Document
                        Document
                              1-2 2 Filed
                                      Filed07/06/21
                                            07/06/21 Page
                                                      Page5 5ofof6 6
Case
 Case8:21-cv-01665-TDC
       1:21-cv-01665 Document
                        Document
                              1-2 2 Filed
                                      Filed07/06/21
                                            07/06/21 Page
                                                      Page6 6ofof6 6
